Title: From John Adams to William Jones, 24 April 1813
From: Adams, John
To: Jones, William



Dear Sir
Quincy April 24th 1813

As it ever has been, and forever ought to be, a general rule of the President & heads of department not to answer letters Soliciting or recommending appointments to offices—the exception to the general rule by your kind letter of the 13th of this month, lays me under a particular obligation.
The reason you assign, is perfectly satisfactory to me; and I rejoice in it, as it proves the good sense and generous feelings of our American young men which have animated such numbers, to sollicit the post of danger.
Commodore Rodgers has accepted young Marston as a volunteer, and he is now on board the President below the Castle, ready I presume for sea as soon as winds and circumstances will permit.
Far be it from me, any pride or vanity, in the recollection of any share I have taken in the institution of our American Navy. I am ashamed when I look back and recollect how little I have done said or written in favor of this essential arm for the defence of our country. I know it to be the astonishment of every Man of sense in Europe that we have neglected it so long. In my opinion a complete history of our Military marine ought to be written from the law of Congress in October 1775 and the law of Massachusetts in November 1775 to the present hour. Congress could not appropriate money to a purpose more beneficial to the interest, the safety, the independence, the honour power and glory of their country if they should devote to a man of letters, who would undertake the work four times as large  a sum as the Dutchess of Marlborough bequeathed for the Biography of her husband.
I rejoice in the appointment to the head of the naval department of a gentleman who is represented to me so well-qualified and so well disposed to promote the service.
With much respect, I am Sir your sincere and / obliged friend and Servant
John Adams